—Judgment unanimously affirmed without costs. Memorandum: Contrary to petitioner’s contention, respondent afforded petitioner and her son “reasonable notice” of the alleged misconduct (Education Law § 3214 [3] [c]; see, Matter of Board of Educ. v Commissioner of Educ., 91 NY2d 133, 139-140). Respondent acted within its discretion in suspending petitioner’s son for his unlawful and threatening conduct, which occurred off school property while school was not in session (see, Pollnow v Glennon, 594 F Supp 220, 224, affd 757 F2d 496; Matter of Tietje, 34 Ed Dept Rep 567, 570-571; Matter of Rodriguez, 8 Ed Dept Rep 214, 216-217; cf., Howard v Clark, 59 Misc 2d 327, 329). (Appeal from Judgment of Supreme Court, Onondaga County, Nicholson, J. — CPLR art 78.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.